Citation Nr: 0924172	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-29 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946 
and from April 1951 to August 1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hearing loss was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in June 2007 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service treatment records and provided him with a 
VA audiological examination.  There is no indication in the 
Veteran's claims file that he has sought any private or VA 
treatment for his hearing loss, and therefore, no such 
records could be obtained.  The duty to assist has therefore 
been satisfied and there is no reasonable possibility that 
any further assistance to the Veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.


II.  Service Connection

The Veteran contends that his bilateral hearing loss, which 
was first demonstrated at his February 2008 VA examination, 
was caused by noise exposure during service.  Specifically, 
he has reported unprotected exposure to aircraft noise while 
aboard the U.S.S. Midway for 5 months.  Although the Veteran 
concedes that he was never treated for hearing loss during 
service, he has challenged the reliability of whispered voice 
testing performed while he was in service.  See June 2007 
response to VCAA notice and September 2008 substantive 
appeal.    

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed 
below, because there is no competent evidence showing that 
the Veteran's hearing loss was manifest to a degree of 10 
percent or more during the first year following separation 
from service, service connection on a presumptive basis is 
not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

As the Veteran has acknowledged, his service treatment 
records are devoid of any indication of treatment for hearing 
loss, and his separation examination, dated in August 1952, 
indicates that he had 15/15 bilateral hearing on whispered 
voice test.  

Post-service, there is no indication that the Veteran has 
ever sought treatment for hearing loss.  Rather, the only 
evidence showing hearing loss is a February 2008 VA 
audiological examination, more than 55 years following 
separation from service.  

At the outset of the February 2008 VA examination, the 
examiner indicated that she had reviewed the Veteran's claims 
folder.  The Veteran reported that he had a history of 
unprotected military noise exposure from airplanes taking off 
and landing on the U.S.S. Midway during the Korean War.  The 
examiner noted that this noise exposure was incidental rather 
than being from a duty that required him to be on the runway.  
The Veteran denied any noise exposure during World War II, as 
he was stationed in an office in London.  The Veteran also 
denied occupational, recreational, and recent noise exposure.  

The Veteran's February 2008 VA audiological testing revealed 
hearing loss in accordance with VA standards.  See 38 C.F.R. 
§ 3.385.   The examiner diagnosed the Veteran with mild to 
moderately severe bilateral sensorineural hearing loss, and 
provided the opinion that the Veteran's hearing loss was less 
likely than not caused by or the result of military noise 
exposure.  The examiner based her opinion on her clinical 
experience, review of the claims folder, an Institute of 
Medicine Study, the Veteran's job duty during service, and 
the lack of significant duration of exposure to incoming 
aircraft noise.  The examiner acknowledged the Veteran's 
separation whispered voice hearing test, but stated that such 
testing did not provide accurate evaluations of frequency 
specific hearing sensitivity and did not base her opinion on 
such testing.  

Based on the foregoing, the Board finds that the 
preponderance of the medical evidence shows that the 
Veteran's hearing loss is not related to service or to an 
incident of service origin, including in-service noise 
exposure.  Although the Veteran contends that noise trauma 
during service caused his bilateral hearing loss, he has 
submitted no competent medical evidence or opinion to 
corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) 
(2007) (defining competent medical evidence).  While the 
Veteran is competent to report the symptoms of hearing loss, 
see Layno v. Brown, 6 Vet. App. 465 (1994) (defining 
competent testimony as that which the witness has actually 
observed and is within the realm of his personal knowledge 
through use of his senses), his statements regarding the 
etiology of this condition are merely speculation as to a 
possible cause as he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  As such, the Veteran's opinion is insufficient 
to provide the requisite nexus between his bilateral hearing 
loss and his time in service.  

Further, while the Veteran has reported hearing loss since he 
was in the service, the lengthy period of over 55 years 
without treatment for this condition is evidence that there 
has not been a continuity of symptomatology, which weighs 
heavily against the Veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran was likely exposed to 
noise trauma while in service; however, there is no competent 
medical evidence of record showing a nexus between the in-
service noise exposure and his currently diagnosed bilateral 
hearing loss.  Rather, the February 2008 VA examiner 
specifically found that his hearing loss was less likely than 
not related to any in-service noise exposure and provided 
rationale for this opinion.  The Board also acknowledges the 
Veteran's contention that his August 1952 whispered voice 
hearing test provides unreliable evidence regarding his 
actual hearing at separation.  However, the Board points out 
that the February 2008 examiner placed no weight on this 
testing in explaining her opinion, but instead based her 
opinion on the Veteran's own account of exposure to noise 
during service and his description of duties during service.    

Accordingly, the criteria for service connection have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).  Therefore, the Veteran's claim is denied.  


ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


